         Case 3:20-cv-30024-MGM Document 14 Filed 04/27/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

JOHN DOE,                                    )
                                             )
                 Plaintiffs,                 )         Civil Action No.: 20-cv-30024-MGM
                                             )
       v.                                    )
                                             )
WILLIAMS COLLEGE,                            )
                                             )
                 Defendant.                  )


                               NOTICE OF SCHEDULING CONFERENCE


       An initial scheduling conference will be held on June 1, 2020, at 10:00 a.m. before
Katherine A. Robertson, U.S.M.J. at the U.S. District Court, Hampshire Courtroom, 300 State
Street, Springfield, Massachusetts, in accordance with Fed. R. Civ. P. 16(b), Fed. R. Civ. P.
26(f), and Local Rule 16.1. The Court considers attendance of the lawyers ultimately
responsible for the case and compliance with Sections (B), (C), and (D) of Local Rule 16.1 to
be of the utmost importance. Failure to comply with this notice and with Sections (B), (C), and
(D) of Local Rule 16.1 may result in sanctions under Local Rule 1.3. Counsel for the plaintiff is
responsible for ensuring that all parties and/or their attorneys, who have not filed an answer or
appearance with the court, are notified of the scheduling conference date.

                                                             KATHERINE A. ROBERTSON,
                                                             Magistrate Judge
April 27, 2020                                               By:/s/ Melissa M. Rivera
Date                                                         Melissa M. Rivera,
                                                             Deputy Clerk
                                                             (413) 785-6802



These sections of Local Rule 16.1 provide:

(B) Obligation of counsel to confer: Unless otherwise ordered by the Judge, counsel for the
parties shall confer no later than twenty-one (21) days prior to the date of the scheduling
conference for the purpose of:

       (1) preparing an agenda of matters to be discussed at the scheduling
       conference;

       (2) preparing a proposed pretrial schedule for the case that includes a
         Case 3:20-cv-30024-MGM Document 14 Filed 04/27/20 Page 2 of 2



       plan for discovery;

       (3) considering whether they will consent to trial by Magistrate Judge;

(C) Settlement Proposals: Unless otherwise ordered, the plaintiff shall present
written settlement proposals to all defendants no later than ten (10) days prior to the
date of the scheduling conference. Defense counsel shall have conferred with their
clients on the subject of settlement prior to the scheduling conference and be prepared
to respond to the proposals at the scheduling conference.

(D) Joint Statement: Unless otherwise ordered, the parties are required to file, no
later than May 25, 2020, a joint statement containing a proposed pretrial schedule, which shall
include:

       (1) a joint discovery plan scheduling the time and length for all
       discovery events, that shall:

               (a) confirm the obligation to limit discovery set forth in Fed. R. Civ.
               P. 26(b) and

               (b) consider the desirability of conducting phased discovery in
               which the first phase is limited to developing information needed for
               a realistic assessment of the case and, if the case does not
               terminate, the second phase is directed at information needed to
               prepare for trial; and

       (2) a proposed schedule for the filing of motions, and

       (3) certifications signed by counsel and by an authorized
       representative of each party affirming that each party and that
       party's counsel have conferred:

               (a) with a view of establishing a budget for the costs of conducting
               the full course, and various alternative courses, of the litigation; and

               (b) to consider the resolution of the litigation through the use of
               alternative dispute resolution programs such as those outlined in
               Local Rule 16.4.

        To the extent that all parties are able to reach agreement on a proposed pretrial
schedule, they shall so indicate. To the extent that the parties differ on what the pretrial
schedule should be, they shall set forth separately the items on which they differ and
indicate the nature of that difference. The purpose of the parties' proposed pretrial
schedule or schedules shall be to advise the judge of the parties' proposed agenda for
the scheduling conference, and their proposed pretrial schedule or schedules, shall be
considered by the judge as advisory only.
